DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to 35 USC 101, in order to determine whether the claims recite addition elements that integrate the judicial exception into a practical application, guidance from the MPEP is used.  MPEP 2106.05(a), section I, example iv, “A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);”  Applicant’s remaining claim limitations are drawn to a database and mobile device network.  Applicant’s specification shows the improvements to the computer network.  See paragraph [0031], “SBC is significantly less expensive and more efficient than requiring a customer to visit multiple book websites or physically visit each sports book location to track line movements.”  SBC is Sports Book Combine, system 10.
(Step 2A, prong two: YES)
Per Pathway B of the 35 USC 101 guidelines, the claims qualify as eligible subject matter.
(There is a more detailed analysis in the previous action.)


In regards to art, the claims recite many specific limitations including a database with a list of user account records, a list of wagering event records, a receiving book ID, information associated with a wagering event, betting lines, a receiving booking entity associated with the wagering event, a unique user ID, home book ID, a home booking entity, a user wagering account, and a unique session ID.  The system also includes a mobile computing device network which receives a user ID, determines a user account record with a home book ID, generates a unique booking record and a unique session ID, modifies the unique booking record to include the corresponding home book ID.  The system also includes accessing the list of wagering events records being stored in the database, displaying a wagering screen on the mobile computing device including a plurality of wagering event selectors, receiving a selection of a wagering event selector and a wager amount, identifying the corresponding wagering event record associated with the selected wagering event selector, identifying the receiving book ID included in the corresponding wagering event record, modifying the unique booking record to include the identified receiving book ID and the corresponding wagering event record,  generating and transmitting a signal to a middleware server including the unique booking record and requesting to place a wager associated with the corresponding wagering event associated with the selected wagering event selector, the middleware server identifying the home booking entity and the receiving booking entity associated with the request and processing the wager between the home booking entity and the receiving booking entity.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715